452 F.3d 1283
ZURICH INSURANCE COMPANY, subrogated to the rights of James K. Ludwig, Jr. & Carol C. Ludwig, Plaintiff-Appellant,v.CHATHAM COUNTY, GA, Defendant-Appellee.
No. 04-13308.
United States Court of Appeals, Eleventh Circuit.
June 23, 2006.

Fred S. Clark, Clark & Clark, Savannah, GA, for Plaintiff-Appellant.
R. Jonathan Hart, Emily E. Garrard, Chatham Cty. Atty., Savannah, GA, for Defendant-Appellee.
Appeal from the United States District Court for the Southern District of Georgia (No. 03-00099-CV-4); William T. Moore, Jr., Judge.

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BLACK, PRYOR and FAY, Circuit Judges.
PER CURIAM:


1
The appellant insurance company, being subrogated to the rights of its insured, sued the county seeking damages caused to the vessel of the insured by a malfunctioning drawbridge operated by the county. The district court granted summary judgment in favor of the county. Based upon existing precedent, we affirmed by finding a common law "residual immunity" that protected political subdivisions such as Chatham County.


2
The Supreme Court of the United States granted certiorari and has reversed these rulings. In sum, the Supreme Court has held that entities not qualifying as an "arm of the State" for Eleventh Amendment purposes cannot assert sovereign immunity as a defense to a suit in admiralty.


3
Consequently, we remand this matter to the district court for further proceedings consistent with the Supreme Court opinion.


4
REVERSED and REMANDED.